Citation Nr: 0411231	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  02-20 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's major depression with anxiety, currently evaluated as 50 
percent disabling.  

2.  Entitlement to an increased disability evaluation for the 
veteran's lumbar degenerative disc disease, currently evaluated as 
40 percent disabling.  


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from October 1984 to November 1994.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision of the Winston-Salem, 
North Carolina, Regional Office which denied increased disability 
evaluations for the veteran's major depression with anxiety and 
lumbar degenerative disc disease.  In January 2002, the veteran 
reported that she had moved to Florida.  The veteran's claims 
files were subsequently transferred to the St. Petersburg, 
Florida, Regional Office (RO).  

In July 2003, the RO, in pertinent part, increased the evaluations 
for the veteran's psychiatric disability and lumbar degenerative 
disc disease from 30 to 50 percent and from 10 to 40 percent, 
respectively.  The veteran has been represented throughout this 
appeal by Michael Steinberg, Attorney.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify you if further action is required on your 
part.  


REMAND

At a March 2003 VA examination for compensation purposes, the 
veteran reported that she received ongoing treatment for her 
psychiatric and lumbar spine disabilities at both the Tampa, 
Florida, VA Medical Center and the MacDill Air Force Base medical 
facility.  Clinical documentation of the cited treatment is not of 
record.  The VA should obtain all relevant service, VA, and 
private treatment records which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 
78, 81-82 (1990).  

In September 2003, the Secretary of the VA amended the portions of 
the Schedule For Rating Disabilities applicable to spinal and 
other back disabilities.  The Board observes that the evaluation 
of the veteran's lumbar degenerative disc disease has not been 
reviewed by the RO under the amended regulations.  Accordingly, 
this case is REMANDED for the following action:  

1.  The RO must review the claims files and ensure that all 
notification and development action required by the VCAA is 
completed.  In particular, the RO should ensure that the 
notification requirements and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003) are met.  

The RO must convey (1) the information and evidence not of record 
that is necessary to substantiate the veteran's claim; (2) the 
information and evidence that the VA will seek to provide; (3) the 
information and evidence that the veteran is expected to provide; 
and (4) notice that the veteran is to provide any evidence in her 
possession that pertains to the claim.  Duplicate copies of 
evidence currently in the file need not be submitted.  

2.  The RO should then contact the veteran and request that she 
provide information as to all treatment of her psychiatric 
disability and lumbar degenerative disc disease, including the 
names and addresses of all health care providers.  Upon receipt of 
the requested information and the appropriate releases, the RO 
should contact all identified health care providers and request 
that they forward copies of all available clinical documentation 
pertaining to treatment provided to the veteran.  All evidence 
obtained should be associated with the veteran's claims folder.  

3.  The RO should then contact the MacDill Air Force Base medical 
facility and request that it forward copies of all clinical 
documentation pertaining to the treatment of the veteran after 
1999 for incorporation into the record.  

4.  The RO should then request that copies of all pertinent VA 
clinical documentation pertaining to treatment of the veteran 
dated after June 2001, including that provided at the Tampa, 
Florida, VA Medical Center, be forwarded for incorporation into 
the record.  

5.  The RO should then schedule the veteran for a VA examination 
for compensation purposes which is sufficiently broad to 
accurately determine the current nature and severity of her lumbar 
degenerative disc disease.  All indicated tests and studies should 
be accomplished and the findings then reported in detail.  

The examiner should identify the limitation of activity imposed by 
the veteran's service-connected lumbar degenerative disc disease 
and any associated pain with a full description of the effect of 
the disabilities upon her ordinary activities.  The examiner 
should fully describe any weakened movement, excess fatigability, 
and incoordination present.  Determinations on whether the veteran 
exhibits pain with use of the lumbar spine should be noted and 
described.  If feasible, the determinations concerning pain, 
weakness and fatigability should be portrayed in terms of the 
degree of additional range of motion loss or ankylosis.  If such a 
determination is not feasible, this should be stated for the 
record and the reasons provided.  The examiner should express an 
opinion as to the impact of the veteran's lumbar disability upon 
her vocational pursuits.  

The examination is to take into consideration the criteria, both 
prior to and effective September 26, 2003, for rating spinal and 
other back disorders.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997).  Send the claims folder to the examiner for review.  The 
examination report should specifically state that such a review 
was conducted.  

6.  The RO should then readjudicate the veteran's entitlement to 
increased evaluations for her major depression with anxiety and 
lumbar degenerative disc disease with express consideration of the 
United States Court of Appeals for Veterans Claims' (Court) 
decision in Karnas v. Derwinski, 1 Vet. App. 308 (1991).  If the 
benefits sought on appeal remain denied, the veteran and her 
attorney should be issued a supplemental statement of the case 
(SSOC) which addresses all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable law 
and regulations considered, since the issuance of the last SSOC.  
The veteran should be given the opportunity to respond to the 
SSOC.  

The veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See  M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).  




